                 2:21-cv-02149-CSB-EIL # 1-2   Page 1 of 1
                                                                                 E-FILED
                                                    Wednesday, 23 June, 2021 07:34:12 PM
                                                            Clerk, U.S. District Court, ILCD

I.   A) Defendants
     WEXFORD HEALTH SOURCES, INC.
     SCHAEFER, RONALD W.
     GAUEN, RALPH E.
     BREWER, MICHAEL L.
     DUNCAN, GEORGE
     MORISETTY, VIDYA
     STOKES, EDITHA M.
     BENWAY, JOANN K.
     FUCHS, SHANNON
     CRIST, BRENDA L.
     SMITH, LISA K.
     SPENGLER, HEATHER L.
     BEARD, RHONDA J.
     PHYSICIAN ASSISTANT JANE DOE,
     in their individual capacities


I.   C) Plaintiff’s Attorneys
     Michael A. Doornweerd
     Laura E.B. Hulce
     Ali I. Alsarraf
     Lina R. Powell
     Michael B. Kang
     Henry A. Leaman
     Jenner & Block LLP
     353 N. Clark Street
     Chicago, IL 60654
     Telephone: +1 312 222 9350
